UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number 811-04258 ­­Value Line Convertible Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1900 Date of fiscal year end: April 30 Date of reporting period: October 31,2011 Item I.Reports to Stockholders. A copy of the Annual Report to Stockholders for the period ended 10/31/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management SEMI-ANNUAL REPORT 7 Times Square 21st Floor October 31, 2011 New York, NY 10036-6524 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS Value Line Convertible Fund, Inc. P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00083801 Value Line Convertible Fund, Inc. To Our Value Line To Our Shareholders (unaudited): Enclosed is your semi-annual report for the period ended October 31, 2011. We encourage you to carefully review this report, which includes economic observations, your Fund’s performance data and highlights, schedule of investments, and financial statements. For the six-month period that ended on October 31, convertibles lost ground, following the decline in the equity markets. In addition, weakness in the high yield bond market hurt convertible performance. The fiscal and credit crisis within the European Union, the budgetary stalemate in the U.S., and the credit downgrade of U.S. government debt by Standard & Poors, all contributed to the market losses. The U.S. economy started to show improvement but this could not overcome worries over the global budgetary and credit problems. For the six-month period, the Value Line Convertible Fund, Inc. (the “Fund”) lost 8.7%, slightly outperforming the Merrill Lynch Convertible Index(1) which declined 8.8%. The Fund underperformed the total return of the S&P 500 Index (2) which fell 7.1% but benefited from an overweight position in moderate risk convertibles which provided better downside protection than more equity sensitive convertibles. Additionally, a significant position in high coupon convertible preferred issues benefited the Fund due their higher dividend payouts. As approved by shareholders of the Fund, the Value Line Convertible Fund merged into the Value Line Income and Growth Fund on December 16, 2011. The Income and Growth Fund will continue to hold convertibles as a portion of its portfolio and has assets of approximately $300 million. The Income and Growth Fund continues to be a leading fund in the Value Line Funds family. We would like to thank you for your investment and the confidence you have shown in the Value Line Funds and look forward to continuing to meet your investment needs well into the future. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Jeff Geffen Jeff Geffen, Senior Portfolio Manager The Merrill Lynch Convertible Index represents a diversified group of convertible securities. The index is unmanaged and does not reflect charges, expenses or taxes, and it is not possible to directly invest in this index. The S&P 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes, and it is not possible to directly invest in this index. 2 Value Line Convertible Fund, Inc. Convertible Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad U.S. stock market rising on the heels of strengthening corporate profits. The S&P 500 returned approximately 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the U.S. recovery had slowed. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth was only modestly better at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appears to satisfy few constituents. It surely did not satisfy Standard & Poor’s who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. This downgrade did not affect short-term Treasuries. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the U.S. Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, and by early September, 10-year Treasury note yields had fallen to an all-time low of 1.90%. This downward pressure on Treasury yields came largely from an employment report showing no new jobs being added in August. While modestly better job creation was reported in September, it was not enough to move the unemployment level below 9.1%. 3 Value Line Convertible Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (May 1, 2011 through October 31, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 5/1/11 Ending account value 10/31/2011 Expenses paid during Period 5/1/11 thru 10/31/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 1.28% multiplied by the average account value over the period, multiplied by 184/366 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 Value Line Convertible Fund, Inc. Portfolio Highlights at October 31, 2011 (unaudited) Ten Largest Holdings Issue Principal Amount or Shares Value Percentage of Net Assets MasTec, Inc., Convertible Fixed, 4.00%, 6/15/14 $ $ 2.1 % Equinix, Inc., Convertible Fixed, 4.75%, 6/15/16 $ $ 1.9 % CACI International, Inc., 2.13%, 5/1/14 $ $ 1.8 % Avis Budget Group, Inc., Convertible Fixed, 3.50%, 10/1/14 $ $ 1.8 % Bunge Ltd., Convertible Fixed, 4.88% $ 1.8 % Anixter International, Inc., Senior Notes, 1.00%, 2/15/13 $ $ 1.8 % Unisys Corp. Series A, 6.25% $ 1.8 % ON Semiconductor Corp., Senior Subordinated Notes, 2.63%, 12/15/26 $ $ 1.7 % Steel Dynamics, Inc., 5.13%, 6/15/14 $ $ 1.7 % Smithfield Foods, Inc., Senior Notes, 4.00%, 6/30/13 $ $ 1.6 % Asset Allocation — Percentage of Net Assets Sector Weightings — Percentage of Total Investment Securities 5 Value Line Convertible Fund, Inc. Schedule of Investments (unaudited) October 31, 2011 Principal Amount Value CONVERTIBLE CORPORATE BONDS & NOTES (73.5%) BASIC MATERIALS (3.5%) $ Allegheny Technologies, Inc., Convertible Fixed, 4.25%, 6/1/14 $ ArcelorMittal, Senior Notes, 5.00%, 5/15/14 Newmont Mining Corp., Senior Notes Convertible, 3.00%, 2/15/12 Steel Dynamics, Inc., 5.13%, 6/15/14 COMMUNICATIONS (6.0%) Anixter International, Inc., Senior Notes, 1.00%, 2/15/13 Equinix, Inc., Convertible Fixed, 4.75%, 6/15/16 Symantec Corp., Senior Notes Convertible, 1.00%, 6/15/13 Time Warner Telecom, Inc., Senior Debentures, 2.38%, 4/1/26 VeriSign, Inc., Jr. Subordinated Debentures, 3.25%, 8/15/37 (1) CONSUMER, CYCLICAL (5.7%) AMR Corp., 6.25%, 10/15/14 Home Inns & Hotels Management, Inc., Senior Notes, 2.00%, 12/15/15 (1) International Game Technology, 3.25%, 5/1/14 MGM Resorts International, Guaranteed Senior Notes, 4.25%, 4/15/15 Morgans Hotel Group Co., Convertible Fixed, 2.38%, 10/15/14 Principal Amount Value $ Navistar International Corp., 3.00%, 10/15/14 $ Sonic Automotive, Inc., Convertible Fixed, 5.00%, 10/1/29 CONSUMER, NON-CYCLICAL (16.2%) Alliance Data Systems Corp., Fixed, 1.75%, 8/1/13 Avis Budget Group, Inc., Convertible Fixed, 3.50%, 10/1/14 Endo Pharmaceuticals Holdings, Inc., Convertible Fixed, 1.75%, 4/15/15 Gilead Sciences, Inc., Senior Notes, 0.63%, 5/1/13 Gilead Sciences, Inc., Convertible Fixed, Series D, 1.63%, 5/1/16 Greatbatch, Inc., Convertible Fixed, 2.25%, 6/15/13 Hologic, Inc., Senior Notes, 2.00%, 12/15/37 (2) Insulet Corp., 3.75%, 6/15/16 LifePoint Hospitals, Inc., Senior Subordinated Debentures, 3.25%, 8/15/25 Live Nation Entertainment, Inc., Senior Notes Convertible, 2.88%, 7/15/27 Medicis Pharmaceutical Corp., Contingent Senior Notes Convertible, 2.50%, 6/4/32 Mylan, Inc., Senior Notes, 1.25%, 3/15/12 Salix Pharmaceuticals Ltd., 2.75%, 5/15/15 Smithfield Foods, Inc., Senior Notes, 4.00%, 6/30/13 Spartan Stores, Inc., Senior Notes, 3.38%, 5/15/27 See Notes to Financial Statements. 6 Value Line Convertible Fund, Inc. October 31, 2011 Principal Amount Value ENERGY (10.2%) $ Alpha Natural Resources, Inc., Senior Notes, 2.38%, 4/15/15 $ Bill Barrett Corp., Guaranteed Senior Notes, 5.00%, 3/15/28 Chesapeake Energy Corp., 2.50%, 5/15/37 Goodrich Petroleum Corp., 5.00%, 10/1/29 Helix Energy Solutions Group, Inc., 3.25%, 12/15/25 Hornbeck Offshore Services, Inc., 1.63%, 11/15/26 (2) Peabody Energy Corp., 4.75%, 12/15/41 SESI LLC, Guaranteed Senior Notes, 1.50%, 12/15/26 (2) St. Mary Land & Exploration Co., Senior Notes, 3.50%, 4/1/27 FINANCIAL (6.3%) American Equity Investment Life Holding Co., Senior Notes Convertible, 5.25%, 12/6/24 Digital Realty Trust LP, Fx, 5.50%, 4/15/29 (1) Fidelity National Financial, Inc., Senior Notes Convertible, 4.25%, 8/15/18 (1) Jefferies Group, Inc., Convertible Fixed, 3.88%, 11/1/29 ProLogis, 3.25%, 3/15/15 SL Green Operating Partnership LP, Convertible Fixed, 3.00%, 10/15/17 (1) Tower Group, Inc., Senior Notes Convertible, 5.00%, 9/15/14 Principal Amount Value INDUSTRIAL (13.8%) $ AAR Corp., 1.75%, 2/1/26 $ AGCO Corp., Senior Subordinated Notes, 1.25%, 12/15/36 Alliant Techsystems, Inc., 3.00%, 8/15/24 Altra Holdings, Inc., 2.75%, 3/1/31 (1) Bristow Group, Inc., 3.00%, 6/15/38 DryShips, Inc., Convertible Fixed, 5.00%, 12/1/14 EnerSys, Senior Notes, 3.38%, 6/1/38 (2) FEI Co., Subordinated Notes Convertible, 2.88%, 6/1/13 MasTec, Inc., Convertible Fixed, 4.00%, 6/15/14 Orbital Sciences Corp., Senior Subordinated Notes, 2.44%, 1/15/27 Suntech Power Holdings Co. Ltd., Senior Notes, 3.00%, 3/15/13 (1) Tech Data Corp., Senior Debentures, 2.75%, 12/15/26 Trinity Industries, Inc. Subordinated Notes Convertible, 3.88%, 6/1/36 Triumph Group, Inc., Senior Subordinated Notes Convertible, 2.63%, 10/1/26 TECHNOLOGY (11.8%) CACI International, Inc., 2.13%, 5/1/14 CSG Systems International, Inc., 3.00%, 3/1/17 (1) DST Systems, Inc., Convertible, 4.13%, 8/15/23 (3) See Notes to Financial Statements. 7 Value Line Convertible Fund, Inc. Schedule of Investments (unaudited) Principal Amount Value $ EMC Corp., Senior Notes Convertible, 1.75%, 12/1/13 $ Intel Corp., Junior Subordinated Notes, 3.25%, 8/1/39 Lam Research Corp., 1.25%, 5/15/18 (1) ON Semiconductor Corp., Senior Subordinated Notes, 2.63%, 12/15/26 Rovi Corp., Senior Notes, 2.63%, 2/15/40 SanDisk Corp., Senior Notes, 1.50%, 8/15/17 Xilinx, Inc., Senior Notes, 2.63%, 6/15/17 TOTAL CONVERTIBLE CORPORATE BONDS & NOTES (Cost $16,126,147) (73.5%) CONVERTIBLE PREFERRED STOCKS (16.9%) Shares Value CONSUMER DISCRETIONARY (2.4%) General Motors Co., Convertible Fixed, Series B, 4.75% Goodyear Tire & Rubber Co. (The), 5.88% CONSUMER STAPLES (1.8%) Bunge Ltd., Convertible Fixed, 4.88% ENERGY (1.5%) Apache Corp. 6.00% FINANCIALS (9.3%) AMG Capital Trust II, Convertible Fixed, 5.15% Citigroup, Inc. 7.50% Hartford Financial Services Group, Inc. (The), 7.25% Shares Value Huntington Bancshares, Inc. 8.50% $ KeyCorp 7.75% MetLife, Inc. 5.00% UBS AG, Convertible Fixed, 6.75% Wells Fargo & Co. Series L, 7.50% Wintrust Financial Corp. 7.50% HEALTH CARE (0.1%) National Healthcare Corp. Series A, 0.80% INFORMATION TECHNOLOGY (1.8%) Unisys Corp. Series A, 6.25% TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $3,915,426) (16.9%) COMMON STOCKS (5.2%) CONSUMER DISCRETIONARY (1.1%) Bed Bath & Beyond, Inc. * Coinstar, Inc. * Fossil, Inc. * Genuine Parts Co. Life Time Fitness, Inc. * Signet Jewelers Ltd. Wynn Resorts Ltd. CONSUMER STAPLES (0.1%) Herbalife Ltd. ENERGY (0.8%) Halliburton Co. Rosetta Resources, Inc. * Schlumberger Ltd. FINANCIALS (0.6%) Affiliated Managers Group, Inc. * ProAssurance Corp. Stifel Financial Corp. * See Notes to Financial Statements. 8 Value Line Convertible Fund, Inc. October 31, 2011 Shares Value T. Rowe Price Group, Inc. $ HEALTH CARE (0.5%) Mettler-Toledo International, Inc. * UnitedHealth Group, Inc. WellPoint, Inc. INDUSTRIALS (0.8%) Ceradyne, Inc. * Chicago Bridge & Iron Co. N.V. Clean Harbors, Inc. * Fluor Corp. Union Pacific Corp. 1 United Continental Holdings, Inc. * 19 Woodward Inc. INFORMATION TECHNOLOGY (0.3%) Cognizant Technology Solutions Corp. Class A * TIBCO Software, Inc. * Wright Express Corp. * MATERIALS (0.8%) CF Industries Holdings, Inc. Cytec Industries, Inc. FMC Corp. Rockwood Holdings, Inc. * Shares Value UTILITIES (0.2%) Oneok, Inc. $ TOTAL COMMON STOCKS (Cost $1,086,274) (5.2%) TOTAL INVESTMENT SECURITIES (95.6%) (Cost $21,127,716) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (4.4%) NET ASSETS (100%) $ NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($21,931,651 ÷ 1,917,161 shares outstanding) $ * Non-income producing. Pursuant to Rule 144A under the Securities Act of 1933, this security can only be sold to qualified institutional investors. Step Bond - The rate shown is as of October 31, 2011 and will reset at a future date. Variable rate security. Interest rate disclosed is that which is in effect at October 31, 2011. See Notes to Financial Statements. 9 Value Line Convertible Fund, Inc. Statement of Assets and Liabilities at October 31, 2011 (unaudited) Assets: Investment securities, at value (Cost - $21,127,716) $ Cash Interest and dividends receivable Receivable for securities sold Prepaid expenses Receivable for capital shares sold Total Assets Liabilities: Payable for capital shares redeemed Accrued expenses: Advisory fee Service and distribution plan fees Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 1,917,161 shares) $ Additional paid-in capital Undistributed net investment income Accumulated net realized loss on investments ) Net unrealized depreciation of investments ) Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($21,931,651 ÷ 1,917,161 shares outstanding) $ Statement of Operations for the Six Months Ended October 31, 2011 (unaudited) Investment Income: Interest $ Dividends (net of foreign withholding tax of $4) Total Income Expenses: Advisory fee Service and distribution plan fees Printing and postage Custodian fees Transfer agent fees Auditing and legal fees Registration and filing fees Directors’ fees and expenses Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Advisory Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Income Net Realized and Unrealized Gain/ (Loss) on Investments: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) ) Net Realized Loss and Change in Net Unrealized Appreciation/ (Depreciation) on Investments ) Net Decrease in Net Assets from Operations $ ) See Notes to Financial Statements. 10 Value Line Convertible Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended October 31, 2011 (unaudited) and for the Year Ended April 30, 2011 Six Months Ended October 31, 2011 (unaudited) Year Ended April 30, 2011 Operations: Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation/(depreciation) (3,362,821 ) Net increase/(decrease) in net assets from operations (2,466,044 ) Distributions to Shareholders: Net investment income (237,797 ) (508,748 ) Capital Share Transactions: Proceeds from sale of shares Proceeds from reinvestment of dividends to shareholders Cost of shares redeemed (5,417,675 ) (12,077,224 ) Net decrease in net assets from capital share transactions (2,763,861 ) (1,954,606 ) Total Increase/(Decrease) in Net Assets (5,467,702 ) Net Assets: Beginning of period End of period $ $ Undistributed net investment income, at end of period $ $ See Notes to Financial Statements. 11 Value Line Convertible Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies Value Line Convertible Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose investment objective is to seek high current income together with capital appreciation. The Fund seeks to accomplish its objective by investing primarily in convertible securities. The following significant accounting policies are in conformity with generally accepted accounting principles for investment companies. Such policies are consistently followed by the Fund in the preparation of its financial statements. Generally accepted accounting principles require management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements. Actual results may differ from those estimates. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities of 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short-term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. The Board of Directors has determined that the value of bonds and other fixed-income securities be calculated on the valuation date by reference to valuations obtained from an independent pricing service which determines valuations for normal institutional-size trading units of debt securities, without exclusive reliance upon quoted prices. This service takes into account appropriate factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data in determining valuations. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: ● Level 1 - Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; ● Level 2 - Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; ● Level 3 - Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 12 Value Line Convertible Fund, Inc. October 31, 2011 The following table summarizes the inputs used to value the Fund’s investments in securities as of October 31, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Convertible Corporate Bonds & Notes $
